[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                          AUGUST 9, 2010
                             No. 09-15239                   JOHN LEY
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 06-02791-CV-JEC-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

$183,791.00 IN UNITED STATES CURRENCY,

                                                         Defendant-Appellant,

ROBINSON OKWUOSA,

                                                                        Claimant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (August 9, 2010)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Robinson Okwuosa appeals the district court’s grant of summary judgment

in favor of the government in its civil forfeiture action pursuant to 21 U.S.C.

§ 881(a)(6). Okwuosa also challenges the district court’s decision to allow the

government to file an untimely motion for reconsideration. Following a brief

recitation of the relevant facts, we affirm.

                                             I.

      Claimant Robinson Okwuosa was stopped by federal law enforcement

agents on May 17, 2006 after he arrived at the Atlanta airport following a flight

from Nigeria. He agreed to speak to the agents and informed them that he earned

his living by exporting cars from the United States to Nigeria through his business,

Bobby Imports. He was carrying $183,791 in U.S. currency on his person and in

his carry-on bag, which Okwuosa claimed was proceeds from the sale of vehicles

in Nigeria. After a narcotics detection dog alerted to the odor of narcotics on

Okwuosa’s carry-on bag, the agents seized the currency as drug proceeds.

      Subsequent investigation by the government confirmed that Okwuosa owns

Bobby Imports, a sole proprietorship that buys cars in the United States and

exports them to Nigeria for sale. Okwuosa also provided documentation to the

government to support his claim that the money he was carrying represented

proceeds from the sale of cars in Nigeria.



                                               2
      Not convinced that the $183,791 seized from Okwuosa constituted

legitimate business proceeds, the government filed a civil action for forfeiture of

the currency on November 16, 2006. The government’s theory was that these

funds represented drug proceeds. The district court denied the government’s

motion for summary judgment on August 19, 2008, finding that, although the

record suggested Okwuosa’s involvement in some type of illegal activity, there

was insufficient evidence linking the currency to the drug trade.

      On September 17, 2008, the government sought leave to file an untimely

motion for reconsideration, relying primarily on newly discovered evidence

connecting Okwuosa to a Nigerian drug trafficking organization. The evidence

was developed during a grand jury investigation that was ongoing during the

pendency of the motion for summary judgment. The grand jury returned a sealed

indictment on September 3, 2008, which was ordered unsealed on September 10,

2008. The government requested leave to file its motion for reconsideration in this

case a week later.

      The evidence developed during the grand jury investigation was as follows:

Raymond Nsoedo led an organization that sold heroin in Detroit. The sale

proceeds were sent as cash or blank money orders to Atlanta and elsewhere, where

they were used to purchase vehicles that were then shipped to Nigeria. To avoid



                                          3
reporting requirements, the money orders were purchased in a “structured”

manner—that is, in small amounts or from multiple clerks or locations. Okwuosa’s

bank accounts showed deposits of more than $530,000 in money orders, most of

which were purchased in the Detroit area in the structured manner used by

Nsoedo’s organization. On at least two occasions, Okwuosa deposited money

orders from a known affiliate of Nsoedo who was later arrested in Detroit in

connection with the delivery of five kilograms of heroin. In addition, Bobby

Imports was identified as one of the businesses used to purchase vehicles on behalf

of Nsoedo’s organization, and Okwuosa testified that he used a company co-owned

by Nsoedo as his agent for exporting certain vehicles. On two intercepted phone

calls, Nsoedo and other individuals in his organization discussed Okwuosa’s legal

fees, tractor business, whereabouts, and travel plans. Finally, there was direct

evidence linking Okwuosa and Nsoedo: Okwuosa wrote Nsoedo two checks, and

Nsoedo placed numerous calls to a telephone number registered to Okwuosa.

      On September 15, 2009, the district court granted the government’s motion

for reconsideration based on newly discovered evidence not available when the

government moved for summary judgment. Because the newly discovered

evidence supported the government’s contention that the seized currency

represented drug proceeds, and because Okwuosa failed to refute the government’s



                                          4
testimony, the district court entered summary judgment for the government.

Okwuosa timely appealed.

                                             II.

      “We review de novo the district court’s order granting summary judgment.”

Little v. United Techs., 103 F.3d 956, 959 (11th Cir. 1997). Summary judgment

should be granted where there is no genuine issue of material fact and the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c)(2). Thus, where

the record as a whole could not lead a rational trier of fact to find for the

nonmoving party, there is no genuine issue of fact for trial. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356 (1986).

The record and all of its inferences should be viewed in the light most favorable to

the nonmoving party. Id. at 587–88, 106 S. Ct. at 1356. However, once the

moving party has met its burden of showing a basis for the motion, the nonmoving

party is required to “go beyond the pleadings” and present competent evidence

designating “‘specific facts showing that there is a genuine issue for trial.’”

Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S. Ct. 2548, 2553 (1986) (quoting

a prior version of Fed. R. Civ. P. 56(e)).

      The Controlled Substances Act provides for the civil forfeiture of money

“furnished or intended to be furnished by any person in exchange for a controlled



                                              5
substance or listed chemical in violation of this subchapter, all proceeds traceable

to such an exchange, and all moneys . . . used or intended to be used to facilitate

any violation of this subchapter.” 21 U.S.C. § 881(a)(6). As a result of the

enactment of the Civil Asset Forfeiture Reform Act in 2000, the government must

establish by a preponderance of the evidence that the property is subject to

forfeiture. 18 U.S.C. § 983(c)(1). We look at the “totality of the circumstances”

when determining whether the government has satisfied this standard. See United

States v. $121,100.00 in U.S. Currency, 999 F.2d 1503, 1507 (11th Cir. 1993).

The government may use circumstantial evidence as well as evidence gathered

after it filed the civil forfeiture complaint to meet its burden. United States v.

$291,828.00 in U.S. Currency, 536 F.3d 1234, 1237 (11th Cir. 2008). However,

the government is not required to produce evidence connecting the money to a

particular narcotics transaction. United States v. $242,484.00, 389 F.3d 1149,

1160 (11th Cir. 2004) (en banc). It need only show that the money was “related to

some illegal drug transaction.” Id. We evaluate the evidence presented with “‘a

common sense view to the realities of normal life.’” Id. at 1160 (quoting United

States v. Carrell, 252 F.3d 1193, 1201 (11th Cir. 2001)).

      Here, summary judgment was appropriate because the government

established by a preponderance of the evidence that the money was subject to



                                            6
forfeiture as drug proceeds.

      First, the government’s evidence showed that Okwuosa was carrying an

unusually large amount of money—$183,791, to be precise. Although a large

amount of cash alone is insufficient to meet the government’s burden, it is “highly

probative of a connection to some illegal activity.” $121,100.00 in U.S. Currency,

999 F.2d at 1507. As we have previously recognized, “legitimate businesses do

not transport large quantities of cash rubber-banded into bundles and stuffed into

packages in a backpack. . . . because there are better, safer means of transporting

cash if one is not trying to hide it from the authorities.” $242,484, 389 F.3d at

1161. In contrast, drug rings do often utilize couriers to transport large amounts of

cash in rubber-banded bundles. Id. at 1161–62.

      Second, a drug dog alerted to the smell of narcotics on Okwuosa’s carry-on

bag, which contained some of the money. We have held that a narcotics dog’s

alert is a factor weighing in the government’s favor. Id. at 1166. Although

Okwuosa mentions on appeal that other courts have not found dog alerts

compelling in light of evidence that a large percentage of U.S. currency is

contaminated by drug residue, we have declined to adopt that theory where the

claimant failed to present any evidence in support. Id. at 1165–66. Okwuosa has

not only failed to present any evidence on the subject, he has actually undermined



                                           7
his contamination theory in this case by testifying in his deposition that the bills

were brand new. Currency that has never been used cannot, at the same time, have

been tainted by drugs through the normal circulation process. The record thus

supports the government’s argument that the money seized from Okwuosa was

connected to narcotics.

      Finally, and most significantly, his bank accounts and business were linked

to a Nigerian heroin trafficking ring. The government’s affidavits detailed how

Okwuosa deposited $530,000 in structured money orders, including money orders

remitted by an individual who was later arrested in connection with a heroin

delivery; identified Okwuosa’s sole proprietorship as one of the businesses that

purchased and exported vehicles on behalf of Nsoedo’s organization, which was

the method used by the organization to transfer drug proceeds from the United

States to Nigeria; explained how Nsoedo and other individuals in his organization

were overheard discussing Okwuosa’s legal fees, tractor business, whereabouts,

and travel plans; and provided evidence of direct contacts between Okwuosa and

Nsoedo. Okwuosa did not come forward with any evidence to refute the

government’s declarations; instead, he merely speculated in his response brief that

there might be innocent explanations for the money orders, Bobby Imports’s

export transactions, the phone conversations, and the checks to Nsoedo. Although



                                           8
“[a]ll reasonable inferences arising from the evidence must be resolved in favor of

the non-movant” on a motion for summary judgment, “inferences based upon

speculation are not reasonable.” Marshall v. City of Cape Coral, Fla., 797 F.2d

1555, 1559 (11th Cir. 1986). In opposing the government’s motion, Okwuosa

failed to carry his burden of going beyond the pleadings and presenting competent

evidence designating “specific facts showing that there is a genuine issue for trial.”

Celotex Corp., 477 U.S. at 323–24, 106 S. Ct. at 2553 (internal quotation marks

omitted); see also Fed. R. Civ. P. 56(e)(2) (“When a motion for summary judgment

is properly made and supported, an opposing party may not rely merely on

allegations or denials in its own pleading; rather, its response must—by affidavits

or as otherwise provided in this rule—set out specific facts showing a genuine

issue for trial.”). Based on the record developed in this case, the district court did

not err in granting summary judgment for the government.

                                          III.

      Under the local rules in effect at the time, any motion for reconsideration

based on the district court’s initial denial of summary judgment should have been

filed by September 3, 2008. The government, relying on Federal Rule of Civil

Procedure 6(b), requested leave to file its motion for reconsideration two weeks

later, on September 17, 2008. Okwuosa argues that the district court erred when it



                                           9
granted the government’s motion for leave to file a motion for reconsideration. We

disagree.

      Rule 6(b) allows a court, for good cause, to extend a deadline “on motion

made after the time has expired if the party failed to act because of excusable

neglect.” Fed. R. Civ. P. 6(b)(1)(B). Whether neglect is excusable is an equitable

determination, “taking account of all relevant circumstances surrounding the

party’s omission.” Pioneer Inv. Servs. Co. v. Brunswick Assocs., 507 U.S. 380,

395, 113 S. Ct. 1489, 1498 (1993) (addressing analogous Bankruptcy Rule

9006(b)). These circumstances include the danger of prejudice to the opposing

party, “the length of the delay and its potential impact on judicial proceedings, the

reason for the delay, including whether it was within the reasonable control of the

movant, and whether the movant acted in good faith.” Id. “We review the district

court’s determination of excusable neglect for abuse of discretion.” Advanced

Estimating Sys., Inc. v. Riney, 130 F.3d 996, 997 (11th Cir. 1997).

      The equitable considerations in this case indicate that the district court did

not abuse its discretion in granting the government’s motion for leave to file an

untimely motion for reconsideration. The danger of prejudice to Okwuosa was

mitigated by the fact that the district court gave him thirty days to respond to the

new evidence put forth by the government. The length of the delay was minimal:



                                           10
the government’s request for leave to file came only two weeks after the deadline

for filing a motion for reconsideration. The reason for the delay was because

Federal Rule of Criminal Procedure 6(e)(2)(B) barred the government from

advising the district court of the new evidence obtained during the grand jury

investigation until the indictment was unsealed, an event which took place three

weeks after the district court initially denied summary judgment and one week

after the window for filing a motion for reconsideration closed. Finally, there is no

evidence that the government acted in bad faith. The record does not support

Okwuosa’s contention that the government had earlier disclosed some of the

evidence acquired during the grand jury investigation. Although Okwuosa was

asked at his deposition whether he purchased cars from Valu-Auto, this question

arose during a line of questioning concerning Okwuosa’s business relationships

with various car dealers. The deposition took place more than five months before

Valu-Auto was identified, via an intercepted email and phone toll records, as being

affiliated with Nsoedo’s organization. Thus, the question about Okwuosa’s

relationship with Valu-Auto was not a disclosure of grand jury information.

                                        IV.

      For the foregoing reasons, we affirm the district court’s decision to grant the

government leave to file an untimely motion for reconsideration, as well as the



                                          11
grant of summary judgment in favor of the government.

      AFFIRMED.




                                       12